DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McRobbie (US 2010/0175315).
With respect to claims 1-20, McRobbie discloses a hydrocarbon composition that comprises an anti-separation agent or asphaltene dispersant additive (see McRobbie, paragraphs [0013] and [0014]), which may additionally comprise a cold flow improver and wax anti-setting agent (see McRobbie, paragraphs [0036]-[0041]).  The additive may be present in an amount of 80 mg/kg (80 ppm) to 200 mg/kg (200 ppm) in the hydrocarbon composition (see McRobbie, paragraphs [0098] and [0099]).  The asphaltene dispersant additive may specifically comprise lecithin and derivatives thereof (see McRobbie, paragraph [0136]), i.e. a glycerophospholipid, and may contain alkyl groups having at least 12 carbon atoms (see McRobbie, paragraph [0137]).  Compounds comprising aromatic moieties are also suitable (see McRobbie, paragraph [0137]).  The additive composition may be contained within a fuel soluble diluent, e.g. an aromatic or paraffinic compound (see McRobbie, paragraphs [0222]-[0224]).
McRobbie does not explicitly disclose wherein the hydrocarbon composition is a crude oil.  McRobbie also does not explicitly disclose wherein the hydrocarbon composition is a refinable petroleum feedstock contained within a vessel.
However, McRobbie discloses wherein the hydrocarbon composition may be any composition containing high molecular weight components (i.e. asphaltenes) which give rise to numerous problems such as phase separation and sludge formation (see McRobbie, paragraph [0057]).  McRobbie further notes that asphaltenes are present in hydrocarbons including crude oil, partially refined oil, fuel, process streams, and intermediates (see McRobbie, paragraph [0006]) and that phase separation may occur upon storage (e.g., in a vessel), or when undergoing temperature change (e.g., being exposed to elevated temperature during refinery operations), pressure change, or blending with other hydrocarbons (see McRobbie, paragraph [0006]).  Sludge formation due to the presence of asphaltenes may cause difficulty in pumping (i.e. transportation) of the hydrocarbon (see McRobbie, paragraph [0006]).  Thus, McRobbie notes that it is advantageous to retard or prevent the separation of asphaltenes (see McRobbie, paragraph [0058]).
Therefore, the person having ordinary skill in the art would have been motivated to use the dispersant additive composition in hydrocarbons such as crude oil and refinable petroleum feedstocks, such use avoiding the detrimental issues due to the presence of asphaltenes in such hydrocarbons as noted by McRobbie.  Examiner thus finds Applicant’s method and system claims unpatentable over the disclosure of McRobbie.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kuroda (US 2010/0050503).  Kuroda discloses that lecithin infiltrates and absorbs to binding portion and/or association of sludge such as carbon, asphaltene, and the like, and has a mincing action of sludge by dispersion force by acting as a surface agent (see Kuroda, paragraph [0043]).  Kuroda also discloses that lecithin has the effect of preventing separation and precipitation of sludge, by preventing mixing of different-type fuels, association of colloidal particles by heating and the like, by this action (see Kuroda, paragraph [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771